IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

TAVOURIS M. WADE,                        NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D14-2336

STATE OF FLORIDA,

      Respondent.

___________________________/

Opinion filed November 12, 2014.

Petition for Writ of Certiorari -- Original Jurisdiction.

Tavouris M. Wade, pro se, Petitioner.

No appearance for Respondent.




PER CURIAM.

      DISMISSED.

BENTON, ROBERTS, and RAY, JJ., CONCUR.